424 F.2d 545
Ernest Sterling HODGE, a Minor, by and through his father,Russell S. Hodge as Next Friend, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.Russell S. HODGE, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 27839.
United States Court of Appeals, Fifth Circuit.
April 20, 1970.

Buckner F. Melton, Mitchel P. House, Jr., Macon, Ga., for appellants.
Floyd M. Buford, U.S. Atty., Macon, Ga., Robert Zener, Reed Johnston, Jr., Civil Div., Appellate Section, Dept. of Justice, Washington, D.C., for appellee.
Before SIMPSON, MORGAN and INGRAHAM, Circuit Judges.
PER CURIAM:


1
After careful consideration of the relevant facts and the applicable law, we hereby affirm and adopt the exhaustive opinion of Judge W. A. Bootle of the District Court in 310 F.Supp. 1090, holding that the United States is not liable in this claim for damages under the Federal Tort Claims Act for the injuries suffered by appellant Ernest S. Hodge.


2
Affirmed.